Citation Nr: 0740030	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for osteoarthritis of the right ankle.

2.  Entitlement to an effective date prior to December 23, 
2002, for the grant of service connection for osteoarthritis 
of the right ankle.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to October 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for osteoarthritis, 
right ankle and assigned a 20 percent rating effective from 
December 23, 2002. 

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for October 29, 2007.  The 
veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran's osteoarthritis of the right ankle is 
manifested by no more than marked limitation of motion with 
slight swelling in the medial aspect, tenderness which 
extends from the medial right ankle to the calcaneal area and 
to the dorsal aspect in the proximal region, with a gait that 
is guarded and cautious.

2.  The veteran's original claim of entitlement to service 
connection for arthritis was denied in an unappealed November 
1975 RO decision.

3.  The veteran filed a new claim for osteoarthritis in 
December 2002.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the service-connected osteoarthritis of the right 
ankle have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2007). 

2.  The criteria for an effective date of August 14, 1975, 
for entitlement to service connection for osteoarthritis of 
the right ankle have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Id. at 126-127.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

Effective Date

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  Otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 
38 C.F.R. §3.400(b)(2).

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2005).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2005).

II.  Analysis 

Increased Rating

In this case, service connection for the veteran's 
osteoarthritis of the right ankle was granted by a rating 
decision of May 2003.  A 20 percent rating was established 
under Diagnostic Code 5271.

In August 2003, the RO received the veteran's informal claim 
disagreeing with the amount of benefits he was receiving.  
The veteran asserts that his injury of more than 30 years 
merits a rating higher than 20 percent.  The veteran states 
that he seeks a 30 percent rating.

On VA examination in April 2003, the veteran related a 
history of right ankle pain dating back to 1974 when he 
twisted his ankle aboard a ship.  In 1975, shortly after the 
veteran's discharge, he had surgery on his ankle.  The doctor 
reported the veteran's complaints of limited range of motion 
in the ankle and pain with weight-bearing.  He had difficulty 
walking, climbing, and walking on uneven surfaces.  He had 10 
degrees of dorsiflexion, 20 degrees of plantar flexion, 
inversion 10 degrees; eversion is normal and no instability.  
The doctor described the veteran's condition as moderately 
severely symptomatic. 

Another VA examination was conducted in March 2005.  The 
veteran complained of pain in his right ankle and the doctor 
reported moderate pain lasting for several hours twice a day 
with moderate flare-up of joint disease.  Upon examination, 
the doctor noted that there was no swelling or ecchymoses but 
there was tenderness to pressure in the medial malleolar area 
of the right ankle.  The veteran had dorsiflexion to 20 
degrees, plantar flexion to 45 degrees and inversion to 20 
degrees with pain at 20 degrees and eversion to 10 degrees 
with pain at 10 degrees.  The doctor stated that an x-ray was 
done of the foot in 2003 and was unremarkable. 

The most recent VA examination was conducted in December 
2006.  The doctor noted that flare-ups occur when the veteran 
walks for over one half mile and drives in excess of one 
hour.  The veteran had dorsiflexion to 12 degrees, plantar 
flexion 15 degrees with pain throughout, inversion 25 degrees 
and eversion 15 degrees.  The doctor reported slight swelling 
in the medial aspect with tenderness extending from the 
medial right ankle to the calcaneal area and to the dorsal 
aspect in the proximal region.  The doctor noted that there 
was no change in range of motion and that the data was 
otherwise unchanged from the last examination. 

After carefully reviewing the pertinent evidence of record 
and applicable law and regulations, the Board finds that a 
higher rating for the veteran's osteoarthritis of the right 
ankle is not warranted.  

Under Diagnostic Code 5271 (limited motion of the ankle), a 
10 percent disability evaluation requires moderate limited 
motion.  A 20 percent evaluation requires marked limited 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  A 
higher evaluation of 30 percent is not warranted unless the 
record shows ankylosis with plantar flexion between 30 and 40 
degrees, or in dorsiflexion between zero and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007).  The VA 
examination specifically notes that the veteran does not have 
ankylosis. 

The Board acknowledges that the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, the Board has considered 
whether a higher rating may be assigned on this basis by 
reviewing the veteran's VA examination reports.  The April 
2003 VA examination report shows there the veteran 
experienced a limited range of motion.  The March 2005 VA 
examination report shows the veteran is unable to drive his 
truck comfortably, and the December 2006 VA examination 
report shows pain at a level of 6 out of 10 and causes the 
veteran to take about a week off of work a month.  However, 
the December 2006 VA examination revealed no additional 
limitations on examination with repetitive use and no change 
in his range of motion.  Although the veteran clearly 
experiences functional loss due to pain, the Board believes 
that it is adequately compensated in the currently assigned 
20 percent rating for osteoarthritis of the right ankle which 
is the maximum rating available for ankle disability absent 
ankylosis. 

As demonstrated above, the veteran's currently assigned 
rating is appropriate, and the criteria for the assignment of 
a rating in excess of 20 percent for osteoarthritis of the 
right ankle are not met.  

Effective Date

In the veteran's notice of disagreement in August 2003, he 
requests benefits dating back to 1975, when he initially 
filed his claim.  The veteran states that he had applied for 
benefits in 1975 for "the same reason he is receiving them 
now."  There is evidence in the file that the veteran's 
claim for benefits was received on August 14, 1975.  The 
claim requested compensation for arthritis incurred in April 
1974.  The claims file also includes a letter to the veteran, 
dated November 1975, in which the RO advised the veteran that 
his claim was being denied on the grounds that he failed to 
report for a scheduled VA examination.  The veteran did not 
express disagreement with that decision within one year of 
receiving notice.

The veteran claims that he did not receive notice of the RO's 
decision.  However, there is a "presumption of regularity" 
with regard to the official acts of public officers, to 
include proper mailing of notification of decisions and, in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.  
Rios v. Mansfield, No. 04-354 (U.S. Vet. App. Nov. 6, 2007).
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vets. 
App. 307 (1992) (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  The Court has applied 
the presumption of regularity to procedures at the RO level, 
such as in the instant case.  In this case, the claims file 
includes a notice letter dated November 17, 1975, which was 
addressed to the veteran's last known address of record.  
Therefore, it is presumed that the veteran received the 
administrative letter from the RO and thereby received notice 
of the RO's decision.

The veteran also contends that he reported for his VA 
examination in 1975.  However, an attempt was made to locate 
the veteran's Houston VAMC medical records, and VAMC 
indicated that no records exist showing the veteran was 
examined in 1975.  Furthermore, even if the veteran did 
report for the examination, such a fact would not affect the 
finality of the 1975 decision.  At best, it would go to the 
issue of whether clear and unmistakable error occurred in the 
decision, but such a claim has not been raised to date. 

As noted, the veteran was advised of the decision in a 
November 1975 letter.  Because he did not appeal, the 
November 1975 decision constitutes a final decision.  
38 C.F.R. § 3.104 (2007).  When a claim has been previously 
denied in a final decision, even if benefits are subsequently 
awarded following a reopening of the claim, the claimant is 
not entitled to benefits dating back to his initial claim.  
38 C.F.R. § 3.400.  Therefore, the veteran's benefits can 
only be awarded from the date his current claim was received, 
December 23, 2003. 

III.  Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2003 that fully 
addressed notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Furthermore, assuming Dingess does require additional notice 
on the disability rating and effective date elements of his 
claim, such notice was provided in a March 2006 letter, and 
his claim was subsequently readjudicated in a Supplemental 
Statement of the Case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  VA also provided 
the veteran with examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
osteoarthritis of the right ankle is denied. 

Entitlement to an effective date prior to December 23, 2002, 
for the grant of service connection for osteoarthritis of the 
right ankle is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


